Citation Nr: 0405006	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
depressive disorder with fatigue, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	S. A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1977 to April 1994, 
and had more than 3 years and 2 months of prior active 
service.  

By rating action in June 1995, the RO granted service 
connection for depressive disorder with fatigue and assigned 
a 10 percent evaluation, effective from May 1, 1994, the day 
following discharge from service.  38 C.F.R. § 3.400 
(b)(2)(i).  The veteran disagreed with the 10 percent 
evaluation and requested a personal hearing.  A hearing at 
the RO was held in June 1996.  Thereafter, the hearing 
officer granted an increased rating to 30 percent.  The Board 
of Veterans Appeals (Board) remanded the appeal to the RO for 
additional development in March 2000.  

In July 2002, the Board denied the claim for an evaluation in 
excess of 30 percent for depressive disorder, and the veteran 
appealed to The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In July 2003, the Court 
granted a joint motion to vacate and remand the July 2002 
Board decision in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  


REMAND

As a result of the order of the Court, the Board has been 
directed to remand the appeal in order to assist the veteran 
in the development of her claim consistent with VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran asserts, in essence, that her depressive disorder 
interferes significantly with her employment, particularly 
during the first year or two after her discharge from 
service, and indicated that she had been counseled about her 
job performance while working part-time for a bank.  
Therefore, the RO should attempt to obtain copies of all 
pertinent employment records as outlined below, and associate 
them with the claims file.  

The record also indicates that the veteran is receiving or 
has received vocational rehabilitation training from VA.  
However, there are no vocational rehabilitation training 
records in the claims file and no indication what the result 
was of any counseling.  This information is pertinent to the 
claim for an increased rating.  A vocational rehabilitation 
folder for the veteran exists and should be obtained and 
associated with the claims file.  

As noted previously in the March 2000 remand, the applicable 
rating criteria for mental disorders were amended during the 
pendency of this appeal, effective from November 7, 1996.  
The Board recognizes that the RO considered both the old and 
the revised criteria prior to the now vacated July 2002 Board 
decision.  When readjudicating the claim, the RO should again 
consider, first whether the amended regulation is more 
favorable to the veteran than the prior regulation; and, if 
so, the apply the more favorable regulation.  VAOPGCPREC 11-
97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It should 
also be noted that the old criteria may be applied for the 
period prior to and after the promulgation of the revised 
regulations.  

Recent decisions of the both the United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims have addressed shortcomings of 
VA in its application of VCAA.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or private, who treated her 
for her psychiatric problems and any 
related symptoms since being discharged 
from military service.  After securing 
the necessary release, the RO should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, she should be so informed 
and it should be documented in the claims 
folder.  

3.  The RO should request from the 
veteran the names and addresses of all 
employers, part-time or otherwise, that 
she has had since May 1994.  She should 
be requested to sign authorizations for 
release of her employment information to 
VA.  Thereafter the appropriate steps 
should be taken to obtain copies of the 
veteran's employment records from May 
1994 to the present.  This should include 
all annual evaluation reports, leave 
statements, health office records of the 
employer, documentation showing all time 
lost from employment due solely to her 
depressive disorder, and, if appropriate, 
any reports of disciplinary actions.  

4.  The RO should also obtain and 
associate the veteran's VA vocational 
rehabilitation records with the claims 
file.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of her depressive disorder with 
fatigue.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
disorder.  

The examiner should indicate which of the 
following criteria ((1), (2), (3), or 
(4)) or ((a), (b), (c), or (d)) more 
closely reflects the degree of impairment 
caused by the service-connected 
psychiatric disorder:  

(1)  The attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community; 
totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes (such as fantasy, 
confusion, panic, and explosions of 
aggressive energy) associated with 
almost all daily activities 
resulting in a profound retreat from 
mature behavior; and that the 
individual was thereby demonstrably 
unable to obtain or retain 
employment.  

(2)  the ability to establish and 
maintain effective or favorable 
relationships with people be 
severely impaired and that the 
psychoneurotic symptoms be of such 
severity and persistence that there 
was severe impairment in the ability 
to obtain or retain employment.  

(3)  the ability to establish or 
maintain effective or favorable 
relationships with people was 
considerably impaired and where the 
reliability, flexibility and 
efficiency levels were so reduced by 
reason of psychoneurotic symptoms as 
to result in considerable industrial 
impairment.  

(4)  definite impairment in the 
ability to establish or maintain 
effective and wholesome 
relationships with people, and the 
psychoneurotic symptoms result in 
such reduction in initiative, 
flexibility, efficiency and 
reliability levels as to produce 
definite industrial impairment.  

OR

(a)  Total occupational and social 
impairment, due to such symptoms as: 
	gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b)  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships. 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

A score on the Global Assessment of 
Functioning Scale and an analysis of its 
meaning should be provided for all 
periods since May 1994.  (Note: Multiple 
scores may be assigned during the period 
of the claim), and a discussion should be 
included of how her depressive disorder 
with fatigue, alone impaired the 
veteran's social and industrial 
adaptability since May 1994.  

The examiner should describe his/her 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
her claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions/findings requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, the VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  In determining 
the rating to be assigned the psychiatric 
disorder, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the benefits sought on 
appeal remain denied, the veteran and her 
attorney should be furnished an SSOC, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


